Citation Nr: 1420011	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  13-21 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

2. Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss.

3. Entitlement to service connection for tinnitus. 

4. Entitlement to service connection for right ear hearing loss.  

5. Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from February 2004 to August 2012.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  In the June 2013 Statement of the Case (SOC), the RO specifically stated that the Veteran's electronic treatment records from February 2004 to August 2011 were reviewed prior to the adjudication of the claims.  Although the records from August 2011 to August 2012 were not reviewed, there is no prejudice to the Veteran in the Board's adjudication of his claims because the Board's decision is favorable.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for tinnitus, right ear hearing loss, and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence associated with the claims file since August 2007 is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for tinnitus and right ear hearing loss. 


CONCLUSIONS OF LAW

1. Evidence received since the August 2007 rating decision that denied service connection for tinnitus, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2013). 

2. Evidence received since the August 2007 rating decision that denied service connection for right ear hearing loss, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In August 2007, the RO denied the Veteran's claims for service connection for tinnitus and right ear hearing loss on the basis that there was no nexus between the claimed disabilities and his period of service.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Accordingly, the August 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2013).  The finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

Following the August 2007 denial, the Veteran submitted several articles.  "Causes of Hearing Loss in Adults" from The American Speech-Language-Hearing Association, stated that noise-induced hearing loss can develop gradually.  Several articles suggest that hearing loss could be caused by exposure to weapons fire and that noise is the leading cause of tinnitus.  The articles constitute new and material evidence.  38 C.F.R. § 3.156(a) (2013).  The Veteran's claims for service connection for tinnitus and right ear hearing loss are reopened.  


ORDER

New and material evidence having been received, the claim for service connection for tinnitus is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for right ear hearing loss is reopened; the appeal is granted to this extent only.


REMAND

The Veteran's service treatment records (STRs) are presumed destroyed by a fire at the National Personnel Records Center (NPRC) in 1973.  The only STR of record is the Veteran's January 1955 separation examination.  As a result, VA has a heightened duty to assist the Veteran.  He was afforded a VA examination in September 2010.  The examiner did not provide an adequate opinion with regard to bilateral hearing loss because she relied on a normal whispered voice test at separation and did not address the Veteran's statement that he experienced symptoms from hearing loss for 50 years.  A new examination is necessary.  Because the examiner opined that tinnitus was caused by hearing loss, that issue is inextricably intertwined with those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an audiology examination with an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must accept as credible the Veteran's assertion that he was exposed to loud noise from heavy weapons fire in service.  The examiner must address the Veteran's assertion that he has had bilateral hearing loss since service.  

c) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and  tinnitus began during active service; or, are related to any incident of service to include noise exposure; or, with regard to bilateral sensorineural hearing loss, began within one year after discharge from active service.  

d) The examiner is advised that the only audiological testing report available from the Veteran's service was an unreliable whispered voice test performed on separation.  Whispered voice tests cannot be considered as reliable evidence that hearing loss did not occur.    

e) A negative opinion based solely on normal hearing on separation is not sufficient.  

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


